UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7384


DANA SCIOLI,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:20-cv-02451-PWG)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dana Scioli, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dana Scioli appeals the district court’s order remanding his pending criminal case

to state court. We have reviewed the record and find no reversible error. We therefore

affirm for the reasons stated by the district court. Scioli v. Maryland, No. 8:20-cv-02451-

PWG (D. Md. Aug. 27, 2020). We also deny Scioli’s pending motions. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2